UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6315



DEWEY KEITH VENABLE,

                                                Plaintiff - Appellant,

          versus


DEPARTMENT OF CORRECTIONS; GENE JOHNSON,
V.D.O.C. Regional Director; PAGE TRUE, Warden;
B. TRENT, Assistant Warden; B. CABELL,
Assistant Warden; VILLARS, Counselor; MIXCELL,
Counsel;   LIPES,   C/O;  L.   RIDDICK,   C/O;
CRENSHAW, C/O; RIDDICK, Sgt. (Currently a
Lieutenant),

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cv-00821-JRS)


Submitted:   August 13, 2007                 Decided:   August 28, 2007


Before   GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dewey Keith Venable, Appellant Pro Se. Banci Enga Tewolde, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dewey Keith Venable appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Venable v.

Dep’t of Corr., No. 3:05-cv-00821-JRS (E.D. Va. Feb. 7, 2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -